            Case 4:21-cv-40021-TSH Document 9 Filed 03/31/21 Page 1 of 4




                       UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS
__________________________________________
                                           )
KAI KUNZ,                                  )
                  Plaintiff,               )
                                           )
v.                                         ) Civil Action No.
                                           ) 4:21-cv-40021-TSH
MASSHEALTH,                                )
MASSHEALTH INTEGRITY UNIT,                 )
OFFICER JARROD WOELLER,                    )
MAPFRE INSURANCE,                          )
LIBERTY MUTUAL INSURANCE, and             )
JEROMY GRNIET,                             )
                  Defendant.               )
__________________________________________)

                                            ORDER

HILLMAN, J.

       1.      On March 24, 2021, Plaintiff Kai Kunz’s (“Kunz”) filed an Amended Complaint as

Orderd by the Court. Am. Compl., ECF No. 8. Because Kunz is proceeding in forma pauperis,

his amended complaint is subject to screening pursuant to 28 U.S.C. § 1915(e)(2)(B). In

conducting this initial review, the Court liberally construes the amended complaint because he is

proceeding pro se. Hughes v. Rowe, 449 U.S. 5, 9 (1980); Haines v. Kerner, 404 U.S. 519, 520

(1972); Instituto de Educacion Universal Corp. v. U.S. Dept. of Education, 209 F.3d 18, 23 (1st

Cir. 2000).
       2. All claims against defendants MassHealth and MassHealth Integrity Unit are

DISMISSED under Eleventh Amendment Sovereign Immunity and for failure to state a claim.

As this Court recently explained, “[c]laims against the Commonwealth of Massachusetts . . . are

barred by sovereign immunity under the Eleventh Amendment to the United States

Constitution.” Laura v. Massachusetts, CV 18-40136-TSH, 2018 WL 3862701, at *1 (D. Mass.

Aug. 14, 2018), aff'd sub nom. Laura v. Kenton-Walker, 18-2033, 2019 WL 10379513 (1st Cir.
           Case 4:21-cv-40021-TSH Document 9 Filed 03/31/21 Page 2 of 4




Oct. 16, 2019). Specifically, ‘[a] suit by private parties seeking to impose a liability which must

be paid from public funds in the state treasury is barred by the Eleventh Amendment’” to the

United States Constitution. Davidson v. Howe, 749 F.3d 21, 27 (1st Cir. 2014) (quoting Edelman

v. Jordan, 415 U.S. 651, 663 (1974)). MassHealth is the Commonwealth’s Medicaid program

administered by the Executive Office for Health and Human Services. See Goldman v. Sec. of

Exec. Off. of Health and Human Services, 2084CV01604, 2021 WL 956035, at *2 (Mass. Super.

Mar. 10, 2021). Logically, the MassHealth Integrity Unit is apparently a unit within that agency.

As components of a state agency, to the extent they are subject to suit, they are entitled to the

protection of Eleventh Amendment sovereign immunity. See Mass. Gen. Laws ch. 118E §§ 1,

9A; Wilson v. Exec. Off. of Health and Human Services, 606 F. Supp. 2d 160, 162 (D. Mass.

2009) (Office of Health and Human Services is a state agency entitled to Eleventh Amendment

sovereign immunity). The Commonwealth has not consented to suit under 42 U.S.C. § 1983 in

its own or the federal courts, see Woodbridge v. Worcester State Hosp., 384 Mass. 38, 44–45

(1981), and Section 1983 does not abrogate a state's immunity from suit in federal court. Will v.

Mich. Dep't of State Police, 491 U.S. 58, 66 (1989) (“Congress, in passing § 1983, had no

intention to disturb the States' Eleventh Amendment immunity and so to alter the federal-state

balance in that respect....”).

        Eleventh Amendment Sovereign Immunity applies to the claims against MassHealth and

MassHealth Integrity Unit brought under Racketeer Influenced and Corrupt Organizations Act,

18 U.S.C. § 1961 et seq., as well. See Manuel v. Maine, 1:18-CV-00300-LEW, 2018 WL

5778403, at *5 (D. Me. Nov. 2, 2018)); Naples v. Stefanelli, 972 F. Supp. 2d 373, 390 (E.D.N.Y.

2013); Vierria v. California Hwy. Patrol, 644 F. Supp. 2d 1219, 1232 (E.D. Cal. 2009).

Accordingly, such claim is dismissed.



                                                  2
            Case 4:21-cv-40021-TSH Document 9 Filed 03/31/21 Page 3 of 4




       As to state law claims, while the Commonwealth has waived its sovereign immunity to

certain state law tort claims, it has not waived its immunity to suit in federal court. See Caisse v.

DuBois, 346 F.3d 213, 218 (1st Cir. 2003) (“By enacting the Massachusetts Tort Claims Act, the

Commonwealth has not waived its Eleventh Amendment immunity to suit in federal court.”).

       Finally, Kunz’s claim apparently brought under Title II of the Americans with

Disabilities Act, 42 U.S.C. §12132 fails to state a claim upon which relief can be granted against

MassHealth and MassHealth Integrity Unit. “Title II of the ADA provides that ‘no qualified

individual with a disability shall, by reason of such disability, be excluded from participation in

or be denied the benefits of the services, programs, or activities of a public entity, or be subjected

to discrimination by any such entity.’” Syrjala v. Town of Grafton, CV 18-40019-TSH, 2020 WL

1429854, at *10 (D. Mass. Mar. 24, 2020) (quoting 42 U.S.C. § 12132). “The basic elements for

either claim that a plaintiff must prove are (1) that he or she is a qualified person with a

disability; (2) that he or she is being excluded from participation in, being denied the benefits of,

or being subjected to discrimination under the program; and (3) the denial or discrimination was

because of his or her disability.” Id. There are no plausibly pleaded allegations that Kunz is

disabled or is being discriminated against or denied services by these particular defendants

because of a disability by these defendants.

       3.      The Clerk shall issue summonses for service of the complaint on the remaining

defendants. The Clerk shall send the summonses, complaint, and this Order to Kunz, who must

thereafter serve the remaining defendants in accordance with Federal Rule of Civil Procedure

4(m). Kunz may elect to have service made by the United States Marshals Service. If directed by

Kunz to do so, the United States Marshals Service shall serve the summonses, complaint, and

this Order upon the remaining defendants, in the manner directed by Kunz, with all costs of



                                                  3
            Case 4:21-cv-40021-TSH Document 9 Filed 03/31/21 Page 4 of 4




service to be advanced by the United States. Notwithstanding this Order to the United States

Marshal Service, it remains Kunz’s responsibility to provide the United States Marshals Service

with all necessary paperwork and service information. Notwithstanding Fed. R. Civ. P. 4(m) and

Local Rule 4.1, Kunz shall have 90 days from the date of this Order to complete service.

       4.      Failure to comply with this Order will result in the dismissal of this action.

So Ordered.

                                                               /s/ Timothy S. Hillman
Dated: March 31, 2021                                          United States District Judge




                                                  4
